WR-31,454-03
                                                               COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                             Transmitted 7/13/2015 10:16:44 AM
                                                               Accepted 7/13/2015 11:38:16 AM
                                                                                ABEL ACOSTA
                                                                                        CLERK
   July 13, 2015




                              SHAREN WILSON
                             .Criminal District Attorney
                                  Tarrant County

                                 July 13, 2015


Hon. Abel Acosta, Clerk
Texas Court of Criminal Appeals

Re:     Ex parte Rodney Elnesto Smiley, Nos. WR-31,454-03; C-213-
        010293-1011284-B.

Dear Hon. Acosta:

        On April 29, 2015, this Court invited Tarrant County (“the State”)

to brief two issues in the above case. The brief, if filed, was ordered due

by June 29, 2015.

        On June 29, 2015, the State requested a two week extension for

which to file a brief. The State’s brief is currently due today, July 13,

2015.

        After the State requested the extension, and indicated its desire to

file a State’s brief, the Texas Department of Criminal Justice (“TDCJ”)

filed a brief. TDCJ’s brief sufficiently addresses the Court’s questions

and the State has nothing to add. Therefore, the State will be filing
nothing further unless directed by the Court.

        Based on everything already filed, the State prays that this Court

dismiss the application of Rodney Elnesto Smiley as moot or, in the

alternative, deny him relief.


                         Respectfully submitted,

SHAREN WILSON
Criminal District Attorney
Tarrant County, Texas
                                         /s/ Andréa Jacobs_______
DEBRA WINDSOR, Assistant                 ANDRÉA JACOBS, Assistant
Criminal District Attorney               Criminal District Attorney
Chief, Post-Conviction                   State Bar No. 24037596
                                         401 W. Belknap Street
                                         Fort Worth, Texas 76196-0201
                                         (817) 884-1687
                                         FAX (817) 884-1672
                                    coaappellatealerts@tarrantcounty.com

                        CERTIFICATE OF SERVICE

        A true copy of the State’s letter has been sent, via electronic mail,

to Smiley’s attorney, Hon. Kenneth Nash, at Ken.Nash@tdcj.texas.gov

and        TDCJ’s      attorney,     Hon.      Joseph      Corcoran,      at

Joseph.Corcoran@TexasAttorneyGeneral.gov on this 13th day of July

2015.

                                          /s/ Andréa Jacobs
                                          ANDRÉA JACOBS